785 F.2d 308
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.DORCHESTER HARRIS, Petitioner-Appellant,v.WILLIAM L. ABSHIRE, Respondent-Appellee.
84-1440
United States Court of Appeals, Sixth Circuit.
1/27/86

ORDER
BEFORE:  CONTIE, MILBURN, Circuit Judges and CELEBREZZE, Senior Circuit Judge.


1
Petitioner appeals the district court's order dismissing his pro se habeas corpus petition brought under 28 U.S.C. Sec. 2254.  The case has been referred to a panel of this Court pursuant to Sixth Circuit Rule 9(a).  Upon examination of the briefs and the record, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
It is ORDERED that the district court's judgment is affirmed for the reasons stated by the district court.  Sixth Circuit Rule 9(d)(3).